DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 6/02/2021 is acknowledged. Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Barone et al. (US 2007/0208841 A1, hereinafter Barone).
Regarding claim 1, Barone teaches a computer-implemented system for monitoring an electro-mechanical device, said monitoring system comprising: 
a sensor for measuring a parameter of the device as an analog signal (see para. 0114); 
a data acquisition receiver for converting said analog signal into a digital signal (see para. 0114); and 
an analysis processor for assigning said digital signal to a condition state responsive to an action mode to control the device (see abstract,  para. 0108, 0116 and 0198, the system assigns a data indicative of degradation of a bearing. The system controls the frequency or rate of sampling in a sampling duration, thus determining the defect ratios).  
Regarding claim 2, Barone teaches the system according to claim 1, further including a user interface for displaying said action mode (see para. 0045).  
Regarding claim 3, Barone teaches the system according to claim 1, wherein said analysis processor further compares said signal data to a statistical tolerance limit for determining deviation occurrence from nominal performance (see para. 0171).  
Regarding claim 4, Barone teaches the system according to claim 3, wherein said analysis processor further compares said signal data to a threshold for selecting said action mode from continuous, intermittent and terminate operations (see para. 0036 and 0171).  
Regarding claim 5, Barone teaches the system according to claim 4, wherein said tolerance limit is determined from said digital signal (see para. 0171).  
Regarding claim 6, Barone teaches the system according to claim 4, wherein said analysis processor determines that said digital signal deviates from nominal performance by a pattern recognition algorithm (see para. 0161).  
Regarding claim 7, Barone teaches the system according to claim 6, wherein said pattern recognition algorithm determines a type and a severity of a fault (see para. abstract and 0037, the system determines the degree of degradation).  
Regarding claim 8, Barone teaches the system according to claim 6, wherein said pattern recognition algorithm determines a fitness assessment state (see para 0185).  
Regarding claim 9, Barone teaches the system according to claim 8, wherein said condition state determines said action mode from continuous, intermittence and terminate operations (see para. 0259).  
Regarding claim 10, Barone teaches the system according to claim 1, wherein said analysis processor computes state transition and reward/cost matrices for determining transition probabilities of said condition state between an initial state and a subsequent state (see para.0037-0041 and 0259.  
Regarding claim 11, Barone teaches the system according to claim 1, wherein said analysis processor assigns said condition state based on a utility criterion that constitutes one of a cost and a reward (see para. 0042 and 0182).
Examiner’s Note
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, the applicant(s) is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Examiner cites particular paragraphs in the reference as applied to the claims above for the convenience of the applicant(s).  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant(s) disclosure to further show the general state of the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864